DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 & 07/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-16 & 18-20 are rejected under 35 U.S.C 103 as being unpatentable over Choi et al. (US 2016/0249857), hereon referred to as Choi, in view of Chaturvedi et al. (US 2015/0333870), and hereon referred to as Chat. 
	In regards to claims 1, 7 & 16, Choi discloses a communication circuit; a memory storing identifiers for one or more external electronic devices defined as a group; and a processor configured to: receive biometric information detected by an external biometric detection device via transmission from at least one external electronic device of the group (Biometric information such as body fat information is received by the device from one external device(s); Paragraphs 0104-0110);  and transmit the received biometric information to the selected particular external electronic device (The biometric information is logged and sent to a particular device; Paragraphs 0104-0110).
	However, Choi does not disclose select from within the group a particular external electronic device based on the received biometric information and the information related to the particular external electronic device.  In an analogous art Chat discloses select from within the group a particular external electronic device based on the received biometric information and the information related to the particular external electronic device (The device utilizes profile information and identification information to determine which endpoint to transfer data to, and then does so; Paragraphs 0043-0045; 0070). 
At the time before the effective filing date of the invention, it would have been obvious to an ordinary skill in the art to combine the teachings disclosed by Choi, with the teachings disclosed by Chat regarding select from within the group a particular external electronic device based on the received biometric information and the information related to the particular external electronic device. The suggestion/motivation of the combination would have been to provide a streamlined means to transfer data from one device to an endpoint device within a group of many (Chat; Abs.). 	
In regards to claims 2 & 8, Chat discloses wherein selection of the particular external electronic device is based on a plurality of calculated similarities between the received biometric information and previously stored biometric information for each of the one or more external electronic devices (The device analyzing and compares profile information to determine which endpoint device to transfer the data to; Paragraphs 0070-0075).  
In regards to claims 3 & 9, Choi discloses wherein the calculated similarly comprises a distance-based similarity, and the particular external electronic device is selected as previously stored biometric information stored in the particular external electronic device has a lowest similarity with the -2-Application No. 15/844,871Docket No. 5000-1-1802 received biometric information from among the group (When the electronic device moves to a certain measurement position from a certain reference position, the controller may determine a movement speed, a movement distance, and a movement direction of the electronic device from the reference position to the measurement position by using the acceleration values detected by the acceleration sensor at the reference position and the measurement position; Paragraphs 0083; 0086; 0104).  
In regards to claim 5, Chat discloses wherein the processor is configured to: transmit an instruction to the selected particular external electronic device to store the received biometric information (The media control module passes the instruction to the media manager to store the data; Paragraphs 0062-0065).   
In regards to claims 6 & 11, Chat discloses wherein the processor is configured to: in response to receiving a request for information related to the one or more external electronic devices in the group from another external electronic device in the group different than the particular external electronic device, transmit the information related to the one or more external electronic devices to the another external electronic device (The request contains the information about endpoint received from the STUN server; The access server responds to the request by sending the relevant profile and routing table to the endpoint; Paragraphs 0073-0075).  
In regards to claim 10, Chat discloses, wherein the commands further include: transmitting an instruction to the selected particular external electronic device to store the received biometric information (The device analyzing and compares profile information to determine which endpoint device to transfer the data to; Paragraphs 0070-0075).   
In regards to claim 13, Choi discloses wherein the processor is further configured to: in response to receiving a command to store the received biometric information from the server, store the received biometric information in the memory (May store in advance basic information, such as a name, age, gender, height, and weight of the examinee and a plurality of body part-specific body fat-based standard ranges according to an age, gender, and height of the examinee. According to an embodiment of the present disclosure, the plurality of body part-specific body fat-based standard ranges may include at least one of a body part-specific impedance standard range, a body part-specific skin conductivity standard range, and a body part-specific subcutaneous fat thickness; Paragraph 0071).
In regards to claim 14, the combination of Choi and Chat discloses wherein the processor is further configured to: in response to receiving a command from the server to delete the received biometric information, delete the received biometric information (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Choi and Chat. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Choi and Chat, depending on the circumstances, without exercising any inventive activity).
In regards to claim 15, Choi discloses transmit to the server a request for information related to at least one external electronic device, the at least one external device belonging to a predefined group related to the external biometric information device to the server, receive the information related to the at least one external electronic device from the server, transmit the received biometric information to the at least one external electronic device based on the received information, select a device from among the group corresponding to the received biometric information based on the received biometric information and biometric information previously stored in each electronic device of the group, and transmit the received biometric information to the selected device (Biometric information such as body fat information is received by the device from one external device(s); The biometric information is logged and sent to a particular device; Paragraphs 0104-0110).
In regards to claims 16, Choi discloses wherein selection of the device is based on a plurality of calculated similarities between the received biometric information and previously stored biometric information for each device of the group (May store in advance basic information, such as a name, age, gender, height, and weight of the examinee and a plurality of body part-specific body fat-based standard ranges according to an age, gender, and height of the examinee. According to an embodiment of the present disclosure, the plurality of body part-specific body fat-based standard ranges may include at least one of a body part-specific impedance standard range, a body part-specific skin conductivity standard range, and a body part-specific subcutaneous fat thickness; Paragraph 0071).
The combination of the combination of Choi and Chat discloses wherein the processor is configured to store the received biometric information in the memory, and transmit a command to the at least one external electronic device to delete the received biometric information, when the selected device includes the electronic device (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Choi and Chat. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Choi and Chat, depending on the circumstances, without exercising any inventive activity). 
In regards to claim 19, the combination of Choi and Chat disclose wherein when the selected device is an external device of the group, the processor is further configured to: delete the received biometric information from the memory, transmit a first command to the external device to store the received biometric information, and transmit a second command to another external device of the group to delete the received biometric information (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Choi and Chat. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Choi and Chat, depending on the circumstances, without exercising any inventive activity).
In regards to claim 20, the combination of Choi and Chat discloses wherein the processor is configured to store in the memory a plurality of identifiers corresponding to a plurality of external devices predefined as a group, wherein the processor is further configured to transmit the received biometric information to a corresponding external electronic device using network address information for the corresponding external electronic device, and wherein network address information for each external electronic device of the group is received and stored in the memory when each external electronic device is registered to the group within the electronic device (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Choi and Chat. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Choi and Chat, depending on the circumstances, without exercising any inventive activity).


Allowable Subject Matter
Claims 4 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495